Citation Nr: 0710051	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a claim of service 
connection for hepatitis and denied the claim on the merits.

The issue of service connection for hepatitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran testified before the undersigned Veterans Law 
Judge during a November 2006 video-conference hearing.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for hepatitis in a September 1990 decision.  The 
veteran did not appeal, and that decision became final.  

2.  Evidence received since the September 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 1990 decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.202, 20.204, 20.302, 20.1103 
(2006).

2.  Evidence received since the September 1990 Board decision 
is new and material; and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In this case, the veteran's claim was received in April 2002.  
In correspondence dated in June 2003, he was notified of the 
provisions of the Veterans Claims Assistance Act (VCAA) as 
they pertain to the issue of service connection and reopening 
a claim based on new and material evidence.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Because of the 
finding that new and material evidence has been submitted to 
reopen this claim, to move forward with adjudication of this 
claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.


Analysis

The veteran filed a service connection claim for hepatitis in 
March 1988.  A September 1990 Board decision denied service 
connection on the basis that there were no residuals of a 
hepatitis infection, which had manifested and apparently 
completely resolved in service.  The veteran did not appeal 
and that Board decision became final.  38 U.S.C.A. § 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 
(2006).

The veteran filed to reopen his claim of service connection 
for hepatitis in April 2002.  In a February 2004 rating 
decision, the RO determined that the evidence submitted in 
connection with the claim was both new and material, and 
reopened the claim of service connection for hepatitis.  
However, the veteran's claim was denied on the merits upon a 
finding that a current hepatitis disability was not incurred 
in or aggravated by service.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

'New' evidence means evidence not previously submitted to 
agency decision makers.  'Material' evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).   Then, if it determined that new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim but only after ensuring 
the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309 (2006).
The last final disallowance of the appellant's claim of 
service connection for hepatitis was in September 1990.  The 
veteran's claim was denied then because the evidence did not 
show the veteran to have a clinical diagnosis of hepatitis, 
or current residuals from a hepatitis infection in service.  
Thus, for any new evidence to be material it must relate to 
an unestablished fact necessary to substantiate the claim- 
which is that the veteran has a current clinical diagnosis of 
hepatitis, linked to military service by competent medical 
evidence.  

The evidence of record at the time of the September 1990 
Board decision included the veteran's service medical 
records, VA outpatient treatment records dated between July 
1988 and June 1989; VA hospital summaries dated in October 
1987, March 1988, and June 1989; a March 1988 VA examination; 
and the transcript of a January 1989 RO hearing.  These 
records were negative for findings of any chronic residuals 
from hepatitis, which manifested in service.  They were also 
negative for diagnoses of hepatitis B and C.  

Evidence obtained in connection with the April 2002 claim, 
includes 2003 VA outpatient and laboratory records which 
reflect findings of a current hepatitis C disability.  The 
veteran also submitted a July 2003 statement from a private 
physician who noted that the veteran has had extensive 
treatment for hepatitis C since 2002, and that the veteran 
contracted hepatitis C in 1976 during military service.  The 
record also contains a January 2004 nexus opinion from a VA 
examiner regarding the veteran's hepatitis and military 
service, based upon a review of the claims folder.  The 
veteran also submitted June 2004 lab records from Quest 
Diagnostics and a Unilab.  A transcript of testimony 
presented during a November 2006 hearing is also included.

The veteran's recent testimony that he incurred hepatitis 
during military service is cumulative and redundant of 
previous contentions considered by the Board in September 
1990.  Therefore, his testimony is not new.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (Lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
of the claim is not new evidence).  Even assuming his 
testimony was new, as lay testimony, it is not competent to 
establish, and therefore not probative of, a medical nexus 
between any current findings of hepatitis and the veteran's 
military service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992). 

The Board finds that the remaining evidence submitted is new, 
in that it had not been previously reviewed by the RO.  The 
recent March 2003 hepatitis profile report shows that the 
veteran's lab results were positive for hepatitis C.  In 
addition, the January 2004 private physician's medical 
opinion links a current diagnosis of hepatitis to the 
veteran's military service.  This evidence is material in 
that it raises a reasonable possibility of substantiating the 
veteran's claim.
On the basis of the foregoing, the Board finds that the 
evidence added to the claims file since September 1990 
includes evidence that is both new and material, and warrants 
that the veteran's service connection claim for hepatitis, be 
reopened and reconsidered on the merits.  The Board notes 
however, that additional development is necessary prior to an 
adjudication of the issue on the merits.  Therefore, it is 
addressed in the remand section of this decision.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hepatitis is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran contends that he incurred hepatitis C during 
military service.  He has alleged several possible sources of 
infection during service, including the shared use of shaving 
razors, toothbrushes, straws, and restrooms; 2) unprotected 
sex with multiple partners; and 3) from inoculations and 
vaccination shots received in service.  The veteran's post-
service medical history is positive for intravenous drug use, 
intranasal cocaine use, and alcoholism during the 1980's.  

The Board observes that the claims file contains conflicting 
findings from two clinical laboratory facilities used by VA.  
In March 2003, test results from indicated that the veteran 
tested positive for hepatitis C and negative for hepatitis B.  
However, shortly thereafter in April 2003, laboratory test 
results indicated the veteran tested negative for both 
hepatitis A and hepatitis C.

Additional medical evidence in the record does not provide 
clarification as to these conflicting diagnoses.  A July 2003 
statement from a private physician notes that the veteran has 
had extensive treatment for hepatitis C since 2002.  The 
statement also indicates that the veteran is "still" 
positive for hepatitis C; and notes that "by history" the 
veteran contracted hepatitis C in 1976.  Finally, the 
physician recommended that the veteran undergo evaluation 
including lab tests, liver biopsy, and possible treatment.

The record reflects that the RO requested a medical opinion 
in January 2004 as to whether or not the veteran's hepatitis 
A in service is related to his current hepatitis C disorder.  
In rendering his opinion, the physician's assistant (PA) 
noted that the 2003 clinical findings did not correlate; and 
stated "assuming that the veteran does have hepatitis C...it 
would not be associated with his military hepatitis A."  
Although the PA noted that his opinion had been prepared 
after consultation with a VA gastroenterologist, no 
physician's signature accompanied the opinion.  

The record also contains an undated copy of a Quest 
Diagnostic lab profile request form, for an unidentified 
individual, requesting hepatitis C testing.  Accompanying 
this form is a June 2004 Unilab pathology report from the 
veteran's liver biopsy.  The Board observes that the clinical 
impression and/or history on the Unilab form notes hepatitis 
C; however the pathology report does not reflect any clinical 
diagnosis of hepatitis C, but only the results of the liver 
biopsy.  The veteran avers that these two records in 
particular document the presence of a current hepatitis C 
infection.  

In light of the cumulative record, the Board believes that a 
medical examination would be most prudent prior to a final 
adjudication of the matter.  A medical opinion is needed, 
first to confirm whether the veteran has a current diagnosis 
of hepatitis; and second whether such hepatitis is 
attributable to any of the sources alleged by the veteran and 
noted in this remand decision; or to his documented post-
service social history including drug and alcohol use.  Thus, 
additional development is warranted with respect to veteran's 
claim for service connection for hepatitis, pursuant to VA 
Training letter 01-02 (April 17, 2001), and any revisions to 
that letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The veteran is to be afforded a VA 
medical examination performed by a 
physician specializing in blood-borne 
illnesses.  Prior to any examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated clinical studies should be 
performed.  A list of risk factors 
identified by the veteran in his August 
2005 VA Form 9 is to be provided the 
examiner, as well as risk factors 
confirmed by the evidence in the claims 
folder, whether identified by the veteran 
or not.  

The examination should include 
confirmatory testing of HCV infection if 
not already of record.  A confirmed 
diagnosis means there is evidence in the 
record of:
a positive EIA (enzyme immunoassay) or 
ELISA (enzyme-linked immunosorbent assay) 
ALONG WITH a positive RIBA (recombinant 
immunoblot assay, also called "Western 
blot" test) OR a positive test for HCV 
RNA (hepatitis C viral ribonucleic acid).  
Liver function testing and detailed 
description of clinical findings and 
reported symptoms are to be obtained.  In 
rendering an opinion, the physician is 
requested to consider only those risk 
factors that are confirmed or supported 
by the evidence of record.  The physician 
is requested to opine whether it is as 
least as likely as not the current HCV 
infection is related to the viral 
hepatitis HAA+ infection noted in 
service.  Complete reasons and bases for 
the opinion are to be included in the 
report.  

3.  The veteran must be given adequate 
notice of the date and location of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
hepatitis C must be readjudicated.  If 
the benefits sought on appeal remain 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his attorney.  After the veteran and 
his attorney have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


